Per Curiam.
In this appeal pursuant to Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the revocation of Appellant's probation and the resulting judgment and sentence. However, we remand for the trial court to correct a scrivener's error in the order of revocation. The order of revocation erroneously states Appellant violated special condition 1 of the order of probation. Appellant was found not guilty of this allegation.
*1151AFFIRMED and REMANDED for entry of a corrected order.
Rowe, Bilbrey, and Kelsey, JJ., concur.